DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Status
This action is in response to the amendment filed on 5/25/2022. Claims 1-3, 5-8, 10-12, 14-17, 19, 21-25 are pending. Claims 1, 10, 19 are amended. Claims 24-25 have been added. Claims 9, 18 have been cancelled.

Response to Argument
Applicant’s arguments, with respect to the previous 112 (b)/2nd rejections of claims 1, 10, 19, have been fully considered and are persuasive in view of applicant’s amendments.  The previous 112 (b)/2nd rejections of claims 1, 10, 19 have been withdrawn. 

The applicant has argued the 103 rejections in view of proposed amendments. The search was updated and an updated prior art rejected is below. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-8, 10-12, 14-17, 19, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laury et al. (US 20190228375 A1) in view of Isaacs et al. (US 20190383621 A1) in view of Fox et al. (US 20200050997 A1) in view of Ramanujam (US 20150338852 A1). 

Regarding claim 1, Laury teaches detecting, by a processing system comprising at least one processor, a triggering condition for a transport task for transporting an object from a first location to a second location via usage of an autonomous vehicle (Fig. 4a-5b, ¶ 90-93, At block 502, the delivery management system 100 can receive a delivery order. For example, the delivery management system 100 can receive the order detail 406 of FIG. 4A representing a request from the delivery recipient 102 for delivery of the payload 106 to a requested location. The delivery management system 100 can receive the order detail 406 directly from the delivery recipient 102, such as when the delivery management system 100 is directly connected to or integral with an order/purchasing service. Also, the delivery management system 100 can receive the order detail 406 from the merchant user 104 (e.g., a store or a restaurant providing the requested payload 106) when the delivery recipient 102 orders the requested payload 106 and requests delivery thereof. ¶ 95-97, 78-80, 102, abstract),

wherein the triggering condition is detected in accordance with a task template … a machine learning algorithm that is implemented by the processing system and trained to detect that the transport task comprises a periodic task (¶ 55, Based on the order detail 406, the delivery management system 100 can generate a delivery mission 408 (e.g., machine-readable data/instructions) for picking up and/or transporting the requested payload 106 to the corresponding delivery location using one of the autonomous delivery vehicles 120. The delivery management system 100 can use one or more predetermined processes or templates to identify tasks associated with the delivery mission 408. The tasks can include machine-readable data/instructions for picking up (e.g., loading or providing loading access) and/or dropping off (e.g., unloading or providing retrieval access) items, traveling to associated locations (e.g., loading/unloading locations), functions to be performed at the associated locations, etc. The delivery management system 100 can generate the delivery mission 408 as one or more tasks or a sequence of tasks associated with a common item and/or a common location. ¶ 99, In some embodiments, the delivery management system 100 can group a set of the missions (e.g., the assignment set 452) for one vehicle. The delivery management system 100 can use the optimization mechanism 142 (implementing, e.g., a linear or a non-linear optimization algorithm, a machine learning algorithm, etc.) to group the set of missions and generate the assignment set 452. The delivery management system 100 can implement or execute the optimization mechanism 142 according to the optimization timing 144. As such, the delivery management system 100 can group the orders that were received and/or outstanding since the last implementation/execution of the optimization mechanism 142. ¶ 117, The delivery management system 100 can calculate the delivery regions 204 of FIG. 2 based on calculating a size, a location, a shape, corresponding boundaries, or a combination thereof for the delivery regions 204. In some embodiments, the delivery management system 100 can calculate the regions based on linear and/or non-linear optimization mechanisms, one or more search mechanism (e.g., RRTs, A*, D*, etc.), machine learning mechanisms (e.g., DNNs, decision trees, etc.), or a combination thereof. The delivery management system 100 can calculate the regions to each include one or more potential pickup locations. ¶ 120, 90);

establishing, by the processing system, a negotiated task coordination plan between the processing system and a device of a third party provider for performing the transport task (¶ 19, For example, the delivery management system 100 can generate a delivery mission (e.g., a computer task for providing physical access to the requested payload 106 by the delivery recipient 102) based on the order and/or requested delivery for the requested payload 106. The delivery management system 100 can generate the delivery mission for each order, each recipient, each pickup location, or a combination thereof. In some embodiments, the delivery management system can generate the delivery mission for each order, with the delivery mission including tasks for picking up the ordered items from one or more pickup locations and for providing the secured access at the pickup location. ¶ 66, For the maneuver detail 416, the delivery management system 100 can use the access permission, designated locations/coordinates, corresponding maneuver instructions, etc. that correspond to the location of the task. In some embodiments, the maneuver detail 416 can include information (e.g., machine-readable instructions) intended for specifically maneuvering the vehicle at one or more portions (e.g., specific locations, such as specific instances of the resting locations 206, the pickup locations 208, the delivery locations 212, etc.) along the delivery route 216. For example, the maneuver detail 416 can be used for pulling up to a specific loading zone at the corresponding pickup location, for positioning the vehicle at a charging location or a fuel pump at the corresponding resting location, for maneuvering into a specific parking lot or a private driveway, etc. In some embodiments, the maneuver detail 416 can include a user-provided permission to access private property and/or coordinates of the permitted location. Accordingly, the vehicle can use the access information to determine a stop location, such as be considering the permitted location first before searching for other potential stop locations, and autonomously determine and perform maneuvers for stopping at the determined location. ¶ 100, In some embodiments, the delivery management system 100 can generate separate tasks (e.g., a task for picking up the requested payload 106 and a task for delivering the requested payload 106) within each mission. The delivery management system 100 can generate the tasks based on identifying actions (e.g., loading or unloading) associated with locations (e.g., pickup or delivery location) associated with the delivery mission. For example, using predetermined rules or processes, the delivery management system 100 can identify that loading tasks are performed at pickup locations and that unloading tasks are performed at delivery locations. Accordingly, for each mission and/or requested payload 106, the delivery management system 100 can construct a software or machine-readable data structure that corresponds to the loading task and another data structure that corresponds to the unloading task. The delivery management system 100 can link the data structures (e.g., tasks) to other related data, such as locations for the actions/tasks (e.g., the pickup location or the delivery location), parties or entities at or associated with the locations, profile and/or history information corresponding to the parties/entities, etc. Also, the delivery management system 100 can link together multiple data structures or tasks that correspond to the same item, and thus pair the complementary activities of picking up and delivering the requested payload 106. ¶ 92, At block 503, the delivery management system 100 can determine details associated with the delivery order. For example, the delivery management system 100 can determine various aspects of the order detail 406 from the received information. The delivery management system 100 can analyze or search the received information for the delivery/pickup location or an address/coordinates associated with the desired delivery/pickup location, a description or an identification of the requested payload 106, permission to access private property, a requested delivery time, or a combination thereof. By analyzing the information, the delivery management system 100 can identify the delivery recipient 102, the delivery/pickup location, the requested payload 106, etc. from the order detail 406. ¶ 116, 72); 

in response to the detecting the triggering condition for the transport task , wherein the third party provider is a provider of the object (Fig. 4a-5b, ¶ 90-93, At block 502, the delivery management system 100 can receive a delivery order. For example, the delivery management system 100 can receive the order detail 406 of FIG. 4A representing a request from the delivery recipient 102 for delivery of the payload 106 to a requested location. The delivery management system 100 can receive the order detail 406 directly from the delivery recipient 102, such as when the delivery management system 100 is directly connected to or integral with an order/purchasing service. Also, the delivery management system 100 can receive the order detail 406 from the merchant user 104 (e.g., a store or a restaurant providing the requested payload 106) when the delivery recipient 102 orders the requested payload 106 and requests delivery thereof….For example, the order detail 406 can include information regarding loading the requested payload 106 and unloading the requested payload 106. In some embodiments, a requesting party (e.g., an end-user or a merchant user) can request the payload 106 to be picked up from a location associated with the requesting party and dropped off at a location associated with a receiving party (e.g., an end-user or a merchant user). In some embodiments, the requesting party can request the payload 106 to be picked up at a location associated with a providing party (e.g., an end-user or a merchant user) and then dropped off at a location associated with the requesting party. The order detail can include the party names and locations specific to the pickup and the drop off activities. In some embodiments, the delivery management system 100 can identify one or more of the parties based on the requesting user's profile (e.g., merchant or end-user), previous types of requests from the requesting party, a type of category of the requested payload 106 (e.g., a store/merchant-provided item), a party at one of the identified locations, etc. ¶ 95-97, 78-80, 102, abstract);

and executing, by the processing system, the negotiated task coordination plan, wherein the executing comprises transmitting a control signal to the autonomous vehicle to travel between the first location and the second location for transporting the object, wherein the autonomous vehicle is to obtain the object at one of the first location or the second location (Fig. 4a-Fig. 5b, ¶ 102, At decision block 506, the delivery management system 100 can determine whether the selected vehicle is in transit or has any remaining delivery missions. If not, block 507, the delivery management system 100 can generate a delivery trip (e.g., a computer-readable object representing a set of instructions or tasks, such as the vehicle trip detail 410 or the objectives of FIG. 4B) for the selected vehicle to deliver the requested payload 106. The delivery management system 100 can generate the delivery trip based on calculating the delivery route 216 for traveling from the vehicle current location 214 or the last reported location (e.g., the stop location or the adjusted location of FIG. 4B) to the pickup location and/or to the delivery location (e.g., to the next remaining mission or task). In some embodiments, the delivery route 216 can include a route for returning to the associated resting location after delivering the final payload at the last delivery location. The delivery management system 100 can calculate the delivery route 216 according to one or more mechanisms, such as A* algorithm, Dijkstra's algorithm, Floyd-Warshall's algorithm, optimization algorithms, etc. The delivery management system 100 can further generate the delivery trip based on combining the delivery route 216 with instructions for operations/maneuvers (e.g., the loading profile 412, the maneuver detail 416, etc.) at one or more locations in the route. ¶ 36, The delivery management system 100 can operate and control the autonomous delivery vehicles 120 to complete or implement the delivery tasks. For example, the delivery management system 100 can communicate the delivery mission and/or the delivery route 216 to the vehicle selected for the mission. The autonomous vehicle can use a self-operating mechanism (e.g., a mechanism that does not require a human operator or a driver therein) or an assisted operation mechanism (e.g., a mechanism that requires limited assistance from a remote human operator to address certain deficiencies in the self-operating mechanism) to traverse the delivery route 216. In some embodiments, the delivery management system 100 can include the self-operating mechanism or a portion thereof that controls the selected vehicle to traverse the delivery route 216. ¶ 68-74, The delivery management system 100 can communicate the vehicle trip detail 410, the delivery mission 408, and the delivery route 216 to the selected vehicle (e.g., the autonomous delivery vehicle 302). In some embodiments, the delivery management system 100 can further communicate the loading profile 412 to the merchant user 104 and/or the merchant interface mechanism 114, communicate the receiver-access profile 414 to the delivery recipient 102 and/or the user device 112, and communicate the pickup window 418 or a description thereof to the delivery recipient 102 and/or the user device 112. The selected vehicle can traverse the delivery route 216 after loading the requested payload 106. In some embodiments, the vehicle can send status updates to the delivery management system 100, the user device 112, or a combination thereof. For example, the vehicle can send real-time updates of the vehicle current location 214 as it traverses the delivery route 216. In some embodiments, the vehicle and/or the delivery management system 100 can send (e.g., directly from the vehicle, or directly from the delivery management system 100 based on information from the vehicle) a receiver notification 420 to the user device 112 when the vehicle current location 214 is at or within the messaging threshold 218 associated with the corresponding delivery location. The receiver notification 420 can notify the delivery recipient 102 regarding information regarding delivery and/or access of the requested payload 106, such as the vehicle's arrival, estimated time of arrival, current location, access instructions, remaining wait time, or a combination thereof. In some embodiments, the receiver notification 420 can include the receiver-access profile 414 (e.g., access code/key assigned to the delivery recipient 102 for accessing/opening the compartment), representation of the pickup window 418, details/representation of the delivery location, or a combination thereof. ¶ 93, For example, the order detail 406 can include information regarding loading the requested payload 106 and unloading the requested payload 106. In some embodiments, a requesting party (e.g., an end-user or a merchant user) can request the payload 106 to be picked up from a location associated with the requesting party and dropped off at a location associated with a receiving party (e.g., an end-user or a merchant user). In some embodiments, the requesting party can request the payload 106 to be picked up at a location associated with a providing party (e.g., an end-user or a merchant user) and then dropped off at a location associated with the requesting party. The order detail can include the party names and locations specific to the pickup and the drop off activities. In some embodiments, the delivery management system 100 can identify one or more of the parties based on the requesting user's profile (e.g., merchant or end-user), previous types of requests from the requesting party, a type of category of the requested payload 106 (e.g., a store/merchant-provided item), a party at one of the identified locations, etc. ¶ 70, 104, 75, 77, 104, 44, 72). 

Laury does not specifically teach wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task. 

However, Isaacs teaches
wherein the triggering condition is detected in accordance with a task template created by the processing system via a machine learning algorithm that is implemented by the processing system and that is trained to detect the task (periodic) (¶ 20, The transportation can be provided using one or more vehicles (or other modes of transportation) capable of concurrently transporting one or more riders. While riders as used herein will often refer to human passengers, it should be understood that a “rider” in various embodiments can also refer to a non-human rider or passenger, as may include an animal or an inanimate object, such as a package for delivery. ¶ 45-47, Further, different riders may prefer to leave at different times from different locations, as well as to get to their destinations within a maximum allowable amount of time, such that the interests of the various riders are at least somewhat competing, against each other and those of the ride provider. It therefore can be desirable in at least some embodiments to balance the relative experience of the various riders with the economics of the rideshare service for specific rides, routes, or other transportation options. While such an approach will likely prevent a ride provider from maximizing profit per ride, there can be some middle ground that enables the service to be profitable while providing (at a minimum) satisfactory service to the various riders or users of the service. Such an approach can improve the rider experience and result in higher ridership levels, which can increase revenue and profit if managed appropriately… In order to determine the routes to provide, as well as the vehicles (or types of vehicles) to use to provide those routes, various factors can be considered as discussed and suggested herein. A function of these factors can then be optimized in order to provide for an improved customer experience, or transport experience for transported objects, while also providing for improved profitability, or at least operational efficiency, with respect to other available routing options. The optimization approaches and route offerings can be updated over time based on other available data, as may relate to more recent ride data, ridership requests, traffic patterns, construction updates, and the like. In some embodiments an artificial intelligence-based approach, as may include machine learning or a trained neural network, for example, can be used to further optimize the function based upon various trends and relationships determined from the data as discussed elsewhere herein. ¶ 43, In the present example, a given user can enter an origination location 512 and a destination location 514, either manually or from a set of suggested locations 516, among other such options, such as by selecting from a map 518 or other interface element. In other embodiments, a source such as a machine learning algorithm (or trained neural network, etc.) or artificial intelligence system can select the appropriate locations based on relevant information, such as historical user activity, current location, and the like. Such a system can be trained using historical ride data, and can learn and improve over time using more recent ride and rider data, among other such options. A backend system, or other provider service, can take this information and attempt to match the request with a specific vehicle having capacity at the appropriate time. As known for such purposes, it can be desirable to select a vehicle that will be near the origination location at that time in order to minimize overhead such as fuel and driver costs. As mentioned, the capacity can include a seat for a human rider or sufficient available volume for a package or object to be transported, among other such measures of capacity. ¶ 48, Routing options with the lowest score may be selected as well in some embodiments, such as where the optimization function may be optimized based on a measure of cost, which may be desirable to be as low as possible, versus a factor such as a measure of benefit, which may be desirable to be as high as possible, among other such options. In other embodiments the option selected may not have the optimal objective score, but has an acceptable objective score while satisfying one or more other ride selection criteria, such as may relate to operational efficiency or minimum rider experience, among others. In one embodiment, an objective function accepts as inputs the rider's convenience, the ability to deliver confirmed trips, the fleet operational efficiency, and the current demand. In some embodiments, there will be weightings of each of these terms that may be learned over time, such as through machine learning. The factors or data making up each of these terms or value can also change or be updated over time. ¶ 34-37, As mentioned, any or all of this information can be utilized with a route determination and/or optimization function, or other such transportation management approach, as discussed and suggested elsewhere herein. In some embodiments customers may also have the ability to provide preference information that can be used to weight these and other factors in the route determination process. As mentioned elsewhere herein, customer preference data can also be learned implicitly by analyzing customer data (current and historical) using machine learning or another such approach. FIGS. 4A and 4B illustrate example approaches to collecting customer preference data that can be utilized in accordance with various embodiments. In the example interface 400 of FIG. 4A, a customer can input the minimum acceptable ratings for various aspects of the transportation service that will be acceptable to the user. These can then be used to determine or select from among various routing options for subsequent routing requests for that customer. ¶ 16, 47, 65, 72, user preferences are received to create a template for that user (something that establishes or serves as a pattern)). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task, as taught/suggested by Isaacs. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to applied uses of machine learning within tasks and services. One of ordinary skill in the art would have recognized that applying the known technique of Isaacs would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Isaacs to the teachings of Laury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems. Further, applying wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user to use a previously created template to detect conditions related to the transportation. 

Laury does not specifically teach and that is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task. 

However, Fox teaches wherein the machine learning algorithm is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task (abstract, A method for automatically optimizing a travel itinerary and automatically implementing for the travel itinerary, using a machine learning model executed on a server, the method includes: obtaining a first set of data; generating a first database from the first set of data; determining, using the machine learning model, one or more travel options that are specific to a planned travel by analyzing the first set of data, wherein the machine learning model is generated by generating a second database with a first set of data associated with travellers, generating a third database with a travel itinerary of the travellers, processing an expert input on the travel itinerary of the travellers, and providing (a) the first set of data associated with the travellers, (b) the travel itinerary of the travellers, and (c) the expert input on the travel itinerary of the travellers, to a machine learning algorithm as training data; obtaining an itinerary plan request from a user; generating, using the machine learning model, a travel itinerary for the itinerary plan request for the user by analyzing the one or more travel options, and automatically implementing the travel itinerary by making arrangements for at least one of aircraft, hotel or ground transportation based on the one or more travel options. ¶ 73-77, According to yet another embodiment, the method comprises providing a primary scheduling interface to enable the user to schedule a call for one or more time slots; providing on demand modifications to the travel itinerary while the user is on the call to schedule the meetings using the machine learning algorithm; suggesting an alternate time slot to enable the user to schedule a meeting if a time slot as provided by the travel itinerary is unavailable, using the machine learning algorithm; and modifying the travel itinerary with the alternate time slot when the user approves that alternate time slot. ¶ 111-114, According to another embodiment, the system further comprises a scheduling module that is configured to provide a primary scheduling interface to enable the user to schedule a call for one or more time slots; provide on demand modifications to the travel itinerary while the user is on the call to schedule the meetings using the machine learning algorithm; and suggest an alternate time slot to enable the user to schedule a meeting if a time slot as provided by the travel itinerary is unavailable, using the machine learning algorithm, wherein itinerary modification module modifies the travel itinerary with the alternate time slot when the user approves that alternate time slot. ¶ 96, Since scheduling of tasks is performed on the basis of the machine learning and since a machine learning model is changed according to a preference of the user and an environment. ¶ 79-85). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform and wherein the machine learning algorithm is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task, as taught/suggested by Fox. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to applied uses of machine learning within transportation task assignments. One of ordinary skill in the art would have recognized that applying the known technique of Fox would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Fox to the teachings of Laury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such triggering features into similar systems. Further, applying wherein the machine learning algorithm is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the system benefit of the ability to train based on triggered events. 

Laury does not specifically teach wherein the negotiated task coordination plan comprises the task coordination plan with at least one modification. 
However, Ramanujam teaches 
in response to the detecting the condition for the transport task, wherein the third party provider is a provider of the object, wherein the establishing the negotiated task coordination plan comprises (¶ 39, Such APIs may also allow third parties to interface with the module and make requests and receive output from the modules. Third parties may either access the modules using authentication credentials that provide on-going access to the module or the third party access may be based on a per transaction access where the third party pays for specific transactions that are provided and consumed. ¶ 15, In one example, the autonomous vehicle may perform the tasks according to a schedule. The schedule may be created and modified by one or more individuals that are authorized to create and modify the schedule, and then the schedule may be maintained and implemented by the autonomous vehicle. As an example, the individual authorized to create and modify the schedule of the autonomous vehicle may include the owner of the autonomous vehicle or an individual granted permission from the owner to create and/or modify the schedule. The individual may schedule the task using a user interface in the autonomous vehicle, or alternatively, using an application on a computing device (e.g., a tablet computer) that communicates the schedule to the autonomous vehicle. As a non-limiting example, the autonomous vehicle may drive children from home to school at 8 AM, drive parents from home to work at 9 AM, drive the children from school to home at 3 PM and drive the parents from work to home at 6 PM in accordance with the schedule. In this example, the autonomous vehicle may be shared by members of a family to perform everyday tasks. ¶ 33, The data stored in the data store 220 may include user information 224. The user information 224 may identify a selected group of users or individuals that are authorized to share the autonomous vehicle 205. In other words, the user information 224 may identify the selected group of users that are authorized to create or modify the schedule 222 of the autonomous vehicle 205. In one example, the user information 224 may include an identifier, such as a device identifier or an Internet Protocol (IP) address, for each client 280 that is used by the group of authorized users. Therefore, devices that attempt to schedule tasks with the autonomous vehicle 205 that are not defined in the user information 224 may be barred from accessing the autonomous vehicle's schedule 222. ¶ 66, 69, 74); 
generating a task coordination plan on behalf of a user (¶ 15-18, In one example, the autonomous vehicle may perform the tasks according to a schedule. The schedule may be created and modified by one or more individuals that are authorized to create and modify the schedule, and then the schedule may be maintained and implemented by the autonomous vehicle. As an example, the individual authorized to create and modify the schedule of the autonomous vehicle may include the owner of the autonomous vehicle or an individual granted permission from the owner to create and/or modify the schedule. The individual may schedule the task using a user interface in the autonomous vehicle, or alternatively, using an application on a computing device (e.g., a tablet computer) that communicates the schedule to the autonomous vehicle. As a non-limiting example, the autonomous vehicle may drive children from home to school at 8 AM, drive parents from home to work at 9 AM, drive the children from school to home at 3 PM and drive the parents from work to home at 6 PM in accordance with the schedule. In this example, the autonomous vehicle may be shared by members of a family to perform everyday tasks. ¶ 66, In one example, the tasks may be added to the schedule 400 by individuals that are authorized to create and/or modify the schedule 400. For example, computing devices that are previously authenticated to create and/or modify the schedule 400 may request for a task to be added to the schedule 400. The autonomous vehicle may determine whether the requested task conflicts with previously scheduled tasks on the schedule 400, and if there is no conflict, then the requested task can be added onto the schedule 400. In one example, the computing devices that are used to add tasks to the schedule 400 may be associated with a selected group of individuals (e.g., family members, friends, colleagues, neighbors). ¶ 33, 69, 74). 
forwarding the task coordination plan to the device of the third party provider (¶ 23, In one configuration, the individual may request for a one-time task to be performed at a current time by the autonomous vehicle. For example, the individual's mobile device may send a request to the autonomous vehicle to perform the one-time task. The autonomous vehicle may verify that no previously scheduled recurring tasks or one-time tasks conflict with the individual's request. In general, tasks that are scheduled earlier in time may have a higher priority as compared to tasks that are scheduled later in time. The autonomous vehicle may perform the one-time task for the individual if there is no conflict with other tasks on the schedule. ¶ 29, The autonomous vehicle 110 may determine whether the second task that was requested later in time conflicts with the first task that was scheduled earlier in time. In one example, the autonomous vehicle 110 may determine that the second task does not conflict with the first task on the schedule 112. In this example, the autonomous vehicle 110 may add the second task to the schedule 112. In an alternative example, the autonomous vehicle 110 may determine that the second task conflicts with the first task on the schedule 112. In this example, the autonomous vehicle 110 may send a message to the second device 130 with a suggested modified time for the second task that does not conflict with the first task. If the second device 130 sends a message acknowledging the modified time, then the autonomous vehicle 110 may add the second task to the schedule 112 at the modified time. Therefore, the individuals associated with the first device 120 and the second device 130 may both share the autonomous vehicle 110. ¶ 70-71, In one example, the autonomous vehicle 510 may determine that the new task conflicts with a previously scheduled task on the schedule 512. The previously scheduled task may be associated with a second device 530. In general, tasks that are scheduled earlier in time may be assigned a higher priority level than tasks that are scheduled later in time. However, an individual associated with the previously scheduled task may optionally modify the previous task to accommodate the new task. For example, the autonomous vehicle 510 may send a message to the second device 530 requesting that the previously scheduled task be modified to accommodate the new task. An individual associated with the second device 530 may agree to modify the previously scheduled task, or to adhere to an original time for the previously scheduled task and not accommodate the new task. ¶ 52, 53, 74);
receiving the negotiated task coordination plan from the device of the third party provider, wherein the negotiated task coordination plan comprises the task coordination plan with at least one modification (¶ 15-18, In one example, the autonomous vehicle may perform the tasks according to a schedule. The schedule may be created and modified by one or more individuals that are authorized to create and modify the schedule, and then the schedule may be maintained and implemented by the autonomous vehicle. As an example, the individual authorized to create and modify the schedule of the autonomous vehicle may include the owner of the autonomous vehicle or an individual granted permission from the owner to create and/or modify the schedule. The individual may schedule the task using a user interface in the autonomous vehicle, or alternatively, using an application on a computing device (e.g., a tablet computer) that communicates the schedule to the autonomous vehicle. As a non-limiting example, the autonomous vehicle may drive children from home to school at 8 AM, drive parents from home to work at 9 AM, drive the children from school to home at 3 PM and drive the parents from work to home at 6 PM in accordance with the schedule. In this example, the autonomous vehicle may be shared by members of a family to perform everyday tasks. ¶ 22-25, In one example, the autonomous vehicle may automatically perform the tasks on the schedule unless a specific task is cancelled or modified. In particular, the individual may modify the autonomous vehicle's schedule to indicate that the task is to be cancelled or modified. As an example, the autonomous vehicle may be scheduled to pick up the individual at work at 6 PM in accordance with the task. If the individual is sick that day and does not go to work, then the task may be cancelled. In another example, after receiving a request to modify an existing task, the autonomous vehicle may check the schedule to verify that the modification does not conflict with a previously scheduled task. If no conflict occurs, then the autonomous vehicle may perform a modified version of the existing task. IAs a non-limiting example, the individual may request the autonomous vehicle to modify a pickup time from 6 PM to 6:30 PM. If the modification does not conflict with other scheduled tasks, then the autonomous vehicle may pick up the individual at 6:30 PM. In one example, if the task is a recurring task, than the recurring task may be cancelled or modified for a particular day. ¶ 29, 33, 60-62, 66, 70-71); 
and accepting the negotiated task coordination plan on behalf of the user (¶ 24-25, Alternatively, if the autonomous vehicle determines that a conflicting task is to be performed at 3 PM (e.g., picking up the children from school), the autonomous vehicle may suggest that the one-time task be modified to end at 2:45 PM, or alternatively, run from 1:45 PM to 2:45 PM in order to accommodate the conflicting task. The individual may determine whether to accept the suggestion, or request a new one-time task at a modified time. ¶ 61, The individual may inform the autonomous vehicle 350, via the application 342 that is executing on the computing device 310, if the modified suggested task time is acceptable or not acceptable. If the modified suggested task time is not acceptable, then the individual's task may not be added to the schedule 352. If the modified suggested task time is acceptable, then the individual's task may be added to the schedule 352 and the autonomous vehicle 350 may perform the task in accordance with the modified suggested task time. ¶ 27). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform wherein the negotiated task coordination plan comprises the task coordination plan with at least one modification, as taught/suggested by Ramanujam. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to applied uses of transportation task assignments of autonomous vehicles. One of ordinary skill in the art would have recognized that applying the known technique of Ramanujam would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ramanujam to the teachings of Laury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such modification features into similar systems. Further, applying wherein the negotiated task coordination plan comprises the task coordination plan with at least one modification would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the system benefit of the ability to modify the schedule/ task list in view of needs of the users. 

Regarding claims 2, 11, 21, Laury teaches receiving, by the processing system, feedback from the user (¶ 82, 120, 121).

Regarding claims 3, 12, 22, Laury teaches receiving, by the processing system, feedback from the third party provider (¶ 121). 

Regarding claims 5, 14, 23, Laury teaches wherein the autonomous vehicle comprises an autonomous motor vehicle, an autonomous ship, or an autonomous drone (Fig. 3, abstract, ¶ 125, 9-12, 18, 60).

Regarding claims 6, 15, 24, Laury teaches wherein the processing system is granted a consent by the user to access task data for establishing the negotiated task coordination plan (¶ 54, 56, 65, 66, 92, 94). 

Regarding claims 7, 16, 25, Laury teaches wherein the processing system is further granted a consent by the user to store the task data to be accessible by the third party provider (¶ 62, 9, 12, 35, 68). 

Regarding claims 8, 17, Laury teaches creating a task template for a plurality of tasks with a plurality of triggering conditions, wherein the transport task is one of the plurality of tasks and the triggering condition is one of the plurality of triggering conditions (¶ 55).

Regarding claim 10, Laury teaches a non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising (¶ 14, 15, 45, 127, 132);

detecting a triggering condition for a transport task for transporting an object from a first location to a second location via usage of an autonomous vehicle (Fig. 4a-5b, ¶ 90-93, At block 502, the delivery management system 100 can receive a delivery order. For example, the delivery management system 100 can receive the order detail 406 of FIG. 4A representing a request from the delivery recipient 102 for delivery of the payload 106 to a requested location. The delivery management system 100 can receive the order detail 406 directly from the delivery recipient 102, such as when the delivery management system 100 is directly connected to or integral with an order/purchasing service. Also, the delivery management system 100 can receive the order detail 406 from the merchant user 104 (e.g., a store or a restaurant providing the requested payload 106) when the delivery recipient 102 orders the requested payload 106 and requests delivery thereof. ¶ 95-97, 78-80, 102, abstract);

wherein the triggering condition is detected in accordance with a task template … a machine learning algorithm that is implemented by the processing system and that is trained to detect that the transport task comprises a periodic task (¶ 55, Based on the order detail 406, the delivery management system 100 can generate a delivery mission 408 (e.g., machine-readable data/instructions) for picking up and/or transporting the requested payload 106 to the corresponding delivery location using one of the autonomous delivery vehicles 120. The delivery management system 100 can use one or more predetermined processes or templates to identify tasks associated with the delivery mission 408. The tasks can include machine-readable data/instructions for picking up (e.g., loading or providing loading access) and/or dropping off (e.g., unloading or providing retrieval access) items, traveling to associated locations (e.g., loading/unloading locations), functions to be performed at the associated locations, etc. The delivery management system 100 can generate the delivery mission 408 as one or more tasks or a sequence of tasks associated with a common item and/or a common location. ¶ 99, In some embodiments, the delivery management system 100 can group a set of the missions (e.g., the assignment set 452) for one vehicle. The delivery management system 100 can use the optimization mechanism 142 (implementing, e.g., a linear or a non-linear optimization algorithm, a machine learning algorithm, etc.) to group the set of missions and generate the assignment set 452. The delivery management system 100 can implement or execute the optimization mechanism 142 according to the optimization timing 144. As such, the delivery management system 100 can group the orders that were received and/or outstanding since the last implementation/execution of the optimization mechanism 142. ¶ 117, The delivery management system 100 can calculate the delivery regions 204 of FIG. 2 based on calculating a size, a location, a shape, corresponding boundaries, or a combination thereof for the delivery regions 204. In some embodiments, the delivery management system 100 can calculate the regions based on linear and/or non-linear optimization mechanisms, one or more search mechanism (e.g., RRTs, A*, D*, etc.), machine learning mechanisms (e.g., DNNs, decision trees, etc.), or a combination thereof. The delivery management system 100 can calculate the regions to each include one or more potential pickup locations. ¶ 120, 90);

establishing a negotiated task coordination plan between the processing system and a device of a third party provider for performing the transport task (¶ 19, For example, the delivery management system 100 can generate a delivery mission (e.g., a computer task for providing physical access to the requested payload 106 by the delivery recipient 102) based on the order and/or requested delivery for the requested payload 106. The delivery management system 100 can generate the delivery mission for each order, each recipient, each pickup location, or a combination thereof. In some embodiments, the delivery management system can generate the delivery mission for each order, with the delivery mission including tasks for picking up the ordered items from one or more pickup locations and for providing the secured access at the pickup location. ¶ 66, For the maneuver detail 416, the delivery management system 100 can use the access permission, designated locations/coordinates, corresponding maneuver instructions, etc. that correspond to the location of the task. In some embodiments, the maneuver detail 416 can include information (e.g., machine-readable instructions) intended for specifically maneuvering the vehicle at one or more portions (e.g., specific locations, such as specific instances of the resting locations 206, the pickup locations 208, the delivery locations 212, etc.) along the delivery route 216. For example, the maneuver detail 416 can be used for pulling up to a specific loading zone at the corresponding pickup location, for positioning the vehicle at a charging location or a fuel pump at the corresponding resting location, for maneuvering into a specific parking lot or a private driveway, etc. In some embodiments, the maneuver detail 416 can include a user-provided permission to access private property and/or coordinates of the permitted location. Accordingly, the vehicle can use the access information to determine a stop location, such as be considering the permitted location first before searching for other potential stop locations, and autonomously determine and perform maneuvers for stopping at the determined location. ¶ 100, In some embodiments, the delivery management system 100 can generate separate tasks (e.g., a task for picking up the requested payload 106 and a task for delivering the requested payload 106) within each mission. The delivery management system 100 can generate the tasks based on identifying actions (e.g., loading or unloading) associated with locations (e.g., pickup or delivery location) associated with the delivery mission. For example, using predetermined rules or processes, the delivery management system 100 can identify that loading tasks are performed at pickup locations and that unloading tasks are performed at delivery locations. Accordingly, for each mission and/or requested payload 106, the delivery management system 100 can construct a software or machine-readable data structure that corresponds to the loading task and another data structure that corresponds to the unloading task. The delivery management system 100 can link the data structures (e.g., tasks) to other related data, such as locations for the actions/tasks (e.g., the pickup location or the delivery location), parties or entities at or associated with the locations, profile and/or history information corresponding to the parties/entities, etc. Also, the delivery management system 100 can link together multiple data structures or tasks that correspond to the same item, and thus pair the complementary activities of picking up and delivering the requested payload 106. ¶ 92, At block 503, the delivery management system 100 can determine details associated with the delivery order. For example, the delivery management system 100 can determine various aspects of the order detail 406 from the received information. The delivery management system 100 can analyze or search the received information for the delivery/pickup location or an address/coordinates associated with the desired delivery/pickup location, a description or an identification of the requested payload 106, permission to access private property, a requested delivery time, or a combination thereof. By analyzing the information, the delivery management system 100 can identify the delivery recipient 102, the delivery/pickup location, the requested payload 106, etc. from the order detail 406. ¶ 116, 72); 

in response to the detecting the triggering condition for the transport task, wherein the third party provider is a provider of the object  (Fig. 4a-5b, ¶ 90-93, At block 502, the delivery management system 100 can receive a delivery order. For example, the delivery management system 100 can receive the order detail 406 of FIG. 4A representing a request from the delivery recipient 102 for delivery of the payload 106 to a requested location. The delivery management system 100 can receive the order detail 406 directly from the delivery recipient 102, such as when the delivery management system 100 is directly connected to or integral with an order/purchasing service. Also, the delivery management system 100 can receive the order detail 406 from the merchant user 104 (e.g., a store or a restaurant providing the requested payload 106) when the delivery recipient 102 orders the requested payload 106 and requests delivery thereof …. For example, the order detail 406 can include information regarding loading the requested payload 106 and unloading the requested payload 106. In some embodiments, a requesting party (e.g., an end-user or a merchant user) can request the payload 106 to be picked up from a location associated with the requesting party and dropped off at a location associated with a receiving party (e.g., an end-user or a merchant user). In some embodiments, the requesting party can request the payload 106 to be picked up at a location associated with a providing party (e.g., an end-user or a merchant user) and then dropped off at a location associated with the requesting party. The order detail can include the party names and locations specific to the pickup and the drop off activities. In some embodiments, the delivery management system 100 can identify one or more of the parties based on the requesting user's profile (e.g., merchant or end-user), previous types of requests from the requesting party, a type of category of the requested payload 106 (e.g., a store/merchant-provided item), a party at one of the identified locations, etc. ¶ 95-97, 78-80, 102, abstract);

and executing the negotiated task coordination plan, wherein the executing comprises transmitting a control signal to the autonomous vehicle to travel between the first location and the second location for transporting the object, wherein the autonomous vehicle is to obtain the object at one of the first location or the second location (Fig. 4a-Fig. 5b, ¶ 102, At decision block 506, the delivery management system 100 can determine whether the selected vehicle is in transit or has any remaining delivery missions. If not, block 507, the delivery management system 100 can generate a delivery trip (e.g., a computer-readable object representing a set of instructions or tasks, such as the vehicle trip detail 410 or the objectives of FIG. 4B) for the selected vehicle to deliver the requested payload 106. The delivery management system 100 can generate the delivery trip based on calculating the delivery route 216 for traveling from the vehicle current location 214 or the last reported location (e.g., the stop location or the adjusted location of FIG. 4B) to the pickup location and/or to the delivery location (e.g., to the next remaining mission or task). In some embodiments, the delivery route 216 can include a route for returning to the associated resting location after delivering the final payload at the last delivery location. The delivery management system 100 can calculate the delivery route 216 according to one or more mechanisms, such as A* algorithm, Dijkstra's algorithm, Floyd-Warshall's algorithm, optimization algorithms, etc. The delivery management system 100 can further generate the delivery trip based on combining the delivery route 216 with instructions for operations/maneuvers (e.g., the loading profile 412, the maneuver detail 416, etc.) at one or more locations in the route. ¶ 36, The delivery management system 100 can operate and control the autonomous delivery vehicles 120 to complete or implement the delivery tasks. For example, the delivery management system 100 can communicate the delivery mission and/or the delivery route 216 to the vehicle selected for the mission. The autonomous vehicle can use a self-operating mechanism (e.g., a mechanism that does not require a human operator or a driver therein) or an assisted operation mechanism (e.g., a mechanism that requires limited assistance from a remote human operator to address certain deficiencies in the self-operating mechanism) to traverse the delivery route 216. In some embodiments, the delivery management system 100 can include the self-operating mechanism or a portion thereof that controls the selected vehicle to traverse the delivery route 216. ¶ 68-74, The delivery management system 100 can communicate the vehicle trip detail 410, the delivery mission 408, and the delivery route 216 to the selected vehicle (e.g., the autonomous delivery vehicle 302). In some embodiments, the delivery management system 100 can further communicate the loading profile 412 to the merchant user 104 and/or the merchant interface mechanism 114, communicate the receiver-access profile 414 to the delivery recipient 102 and/or the user device 112, and communicate the pickup window 418 or a description thereof to the delivery recipient 102 and/or the user device 112. The selected vehicle can traverse the delivery route 216 after loading the requested payload 106. In some embodiments, the vehicle can send status updates to the delivery management system 100, the user device 112, or a combination thereof. For example, the vehicle can send real-time updates of the vehicle current location 214 as it traverses the delivery route 216. In some embodiments, the vehicle and/or the delivery management system 100 can send (e.g., directly from the vehicle, or directly from the delivery management system 100 based on information from the vehicle) a receiver notification 420 to the user device 112 when the vehicle current location 214 is at or within the messaging threshold 218 associated with the corresponding delivery location. The receiver notification 420 can notify the delivery recipient 102 regarding information regarding delivery and/or access of the requested payload 106, such as the vehicle's arrival, estimated time of arrival, current location, access instructions, remaining wait time, or a combination thereof. In some embodiments, the receiver notification 420 can include the receiver-access profile 414 (e.g., access code/key assigned to the delivery recipient 102 for accessing/opening the compartment), representation of the pickup window 418, details/representation of the delivery location, or a combination thereof. ¶ 93, For example, the order detail 406 can include information regarding loading the requested payload 106 and unloading the requested payload 106. In some embodiments, a requesting party (e.g., an end-user or a merchant user) can request the payload 106 to be picked up from a location associated with the requesting party and dropped off at a location associated with a receiving party (e.g., an end-user or a merchant user). In some embodiments, the requesting party can request the payload 106 to be picked up at a location associated with a providing party (e.g., an end-user or a merchant user) and then dropped off at a location associated with the requesting party. The order detail can include the party names and locations specific to the pickup and the drop off activities. In some embodiments, the delivery management system 100 can identify one or more of the parties based on the requesting user's profile (e.g., merchant or end-user), previous types of requests from the requesting party, a type of category of the requested payload 106 (e.g., a store/merchant-provided item), a party at one of the identified locations, etc. ¶ 70, 104, 75, 77, 104, 44, 72). 

Laury does not specifically teach wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task. 

However, Isaacs teaches
wherein the triggering condition is detected in accordance with a task template created by the processing system via a machine learning algorithm that is implemented by the processing system and that is trained to detect the task (periodic) (¶ 20, The transportation can be provided using one or more vehicles (or other modes of transportation) capable of concurrently transporting one or more riders. While riders as used herein will often refer to human passengers, it should be understood that a “rider” in various embodiments can also refer to a non-human rider or passenger, as may include an animal or an inanimate object, such as a package for delivery. ¶ 45, Further, different riders may prefer to leave at different times from different locations, as well as to get to their destinations within a maximum allowable amount of time, such that the interests of the various riders are at least somewhat competing, against each other and those of the ride provider. It therefore can be desirable in at least some embodiments to balance the relative experience of the various riders with the economics of the rideshare service for specific rides, routes, or other transportation options. While such an approach will likely prevent a ride provider from maximizing profit per ride, there can be some middle ground that enables the service to be profitable while providing (at a minimum) satisfactory service to the various riders or users of the service. Such an approach can improve the rider experience and result in higher ridership levels, which can increase revenue and profit if managed appropriately. ¶ 43, In the present example, a given user can enter an origination location 512 and a destination location 514, either manually or from a set of suggested locations 516, among other such options, such as by selecting from a map 518 or other interface element. In other embodiments, a source such as a machine learning algorithm (or trained neural network, etc.) or artificial intelligence system can select the appropriate locations based on relevant information, such as historical user activity, current location, and the like. Such a system can be trained using historical ride data, and can learn and improve over time using more recent ride and rider data, among other such options. A backend system, or other provider service, can take this information and attempt to match the request with a specific vehicle having capacity at the appropriate time. As known for such purposes, it can be desirable to select a vehicle that will be near the origination location at that time in order to minimize overhead such as fuel and driver costs. As mentioned, the capacity can include a seat for a human rider or sufficient available volume for a package or object to be transported, among other such measures of capacity. ¶ 48, Routing options with the lowest score may be selected as well in some embodiments, such as where the optimization function may be optimized based on a measure of cost, which may be desirable to be as low as possible, versus a factor such as a measure of benefit, which may be desirable to be as high as possible, among other such options. In other embodiments the option selected may not have the optimal objective score, but has an acceptable objective score while satisfying one or more other ride selection criteria, such as may relate to operational efficiency or minimum rider experience, among others. In one embodiment, an objective function accepts as inputs the rider's convenience, the ability to deliver confirmed trips, the fleet operational efficiency, and the current demand. In some embodiments, there will be weightings of each of these terms that may be learned over time, such as through machine learning. The factors or data making up each of these terms or value can also change or be updated over time. ¶ 34-37, As mentioned, any or all of this information can be utilized with a route determination and/or optimization function, or other such transportation management approach, as discussed and suggested elsewhere herein. In some embodiments customers may also have the ability to provide preference information that can be used to weight these and other factors in the route determination process. As mentioned elsewhere herein, customer preference data can also be learned implicitly by analyzing customer data (current and historical) using machine learning or another such approach. FIGS. 4A and 4B illustrate example approaches to collecting customer preference data that can be utilized in accordance with various embodiments. In the example interface 400 of FIG. 4A, a customer can input the minimum acceptable ratings for various aspects of the transportation service that will be acceptable to the user. These can then be used to determine or select from among various routing options for subsequent routing requests for that customer. ¶ 16, 47, 65, 72, user preferences are received to create a template for that user (something that establishes or serves as a pattern)). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task, as taught/suggested by Isaacs. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to applied uses of machine learning within tasks and services. One of ordinary skill in the art would have recognized that applying the known technique of Isaacs would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Isaacs to the teachings of Laury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems. Further, applying wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user to use a previously created template to detect conditions related to the transportation. 

However, Fox teaches wherein the machine learning algorithm is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task (abstract, A method for automatically optimizing a travel itinerary and automatically implementing for the travel itinerary, using a machine learning model executed on a server, the method includes: obtaining a first set of data; generating a first database from the first set of data; determining, using the machine learning model, one or more travel options that are specific to a planned travel by analyzing the first set of data, wherein the machine learning model is generated by generating a second database with a first set of data associated with travellers, generating a third database with a travel itinerary of the travellers, processing an expert input on the travel itinerary of the travellers, and providing (a) the first set of data associated with the travellers, (b) the travel itinerary of the travellers, and (c) the expert input on the travel itinerary of the travellers, to a machine learning algorithm as training data; obtaining an itinerary plan request from a user; generating, using the machine learning model, a travel itinerary for the itinerary plan request for the user by analyzing the one or more travel options, and automatically implementing the travel itinerary by making arrangements for at least one of aircraft, hotel or ground transportation based on the one or more travel options. ¶ 73-77, According to yet another embodiment, the method comprises providing a primary scheduling interface to enable the user to schedule a call for one or more time slots; providing on demand modifications to the travel itinerary while the user is on the call to schedule the meetings using the machine learning algorithm; suggesting an alternate time slot to enable the user to schedule a meeting if a time slot as provided by the travel itinerary is unavailable, using the machine learning algorithm; and modifying the travel itinerary with the alternate time slot when the user approves that alternate time slot. ¶ 111-114, According to another embodiment, the system further comprises a scheduling module that is configured to provide a primary scheduling interface to enable the user to schedule a call for one or more time slots; provide on demand modifications to the travel itinerary while the user is on the call to schedule the meetings using the machine learning algorithm; and suggest an alternate time slot to enable the user to schedule a meeting if a time slot as provided by the travel itinerary is unavailable, using the machine learning algorithm, wherein itinerary modification module modifies the travel itinerary with the alternate time slot when the user approves that alternate time slot. ¶ 96, Since scheduling of tasks is performed on the basis of the machine learning and since a machine learning model is changed according to a preference of the user and an environment. ¶ 79-85). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform and wherein the machine learning algorithm is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task, as taught/suggested by Fox. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to applied uses of machine learning within transportation task assignments. One of ordinary skill in the art would have recognized that applying the known technique of Fox would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Fox to the teachings of Laury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such triggering features into similar systems. Further, applying wherein the machine learning algorithm is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the system benefit of the ability to train based on triggered events. 

Laury does not specifically teach wherein the negotiated task coordination plan comprises the task coordination plan with at least one modification. 

However, Ramanujam teaches 
in response to the detecting the condition for the transport task, wherein the third party provider is a provider of the object, wherein the establishing the negotiated task coordination plan comprises (¶ 39, Such APIs may also allow third parties to interface with the module and make requests and receive output from the modules. Third parties may either access the modules using authentication credentials that provide on-going access to the module or the third party access may be based on a per transaction access where the third party pays for specific transactions that are provided and consumed. ¶ 15, In one example, the autonomous vehicle may perform the tasks according to a schedule. The schedule may be created and modified by one or more individuals that are authorized to create and modify the schedule, and then the schedule may be maintained and implemented by the autonomous vehicle. As an example, the individual authorized to create and modify the schedule of the autonomous vehicle may include the owner of the autonomous vehicle or an individual granted permission from the owner to create and/or modify the schedule. The individual may schedule the task using a user interface in the autonomous vehicle, or alternatively, using an application on a computing device (e.g., a tablet computer) that communicates the schedule to the autonomous vehicle. As a non-limiting example, the autonomous vehicle may drive children from home to school at 8 AM, drive parents from home to work at 9 AM, drive the children from school to home at 3 PM and drive the parents from work to home at 6 PM in accordance with the schedule. In this example, the autonomous vehicle may be shared by members of a family to perform everyday tasks. ¶ 33, The data stored in the data store 220 may include user information 224. The user information 224 may identify a selected group of users or individuals that are authorized to share the autonomous vehicle 205. In other words, the user information 224 may identify the selected group of users that are authorized to create or modify the schedule 222 of the autonomous vehicle 205. In one example, the user information 224 may include an identifier, such as a device identifier or an Internet Protocol (IP) address, for each client 280 that is used by the group of authorized users. Therefore, devices that attempt to schedule tasks with the autonomous vehicle 205 that are not defined in the user information 224 may be barred from accessing the autonomous vehicle's schedule 222. ¶ 66, 69, 74); 
generating a task coordination plan on behalf of a user (¶ 15-18, In one example, the autonomous vehicle may perform the tasks according to a schedule. The schedule may be created and modified by one or more individuals that are authorized to create and modify the schedule, and then the schedule may be maintained and implemented by the autonomous vehicle. As an example, the individual authorized to create and modify the schedule of the autonomous vehicle may include the owner of the autonomous vehicle or an individual granted permission from the owner to create and/or modify the schedule. The individual may schedule the task using a user interface in the autonomous vehicle, or alternatively, using an application on a computing device (e.g., a tablet computer) that communicates the schedule to the autonomous vehicle. As a non-limiting example, the autonomous vehicle may drive children from home to school at 8 AM, drive parents from home to work at 9 AM, drive the children from school to home at 3 PM and drive the parents from work to home at 6 PM in accordance with the schedule. In this example, the autonomous vehicle may be shared by members of a family to perform everyday tasks. ¶ 66, In one example, the tasks may be added to the schedule 400 by individuals that are authorized to create and/or modify the schedule 400. For example, computing devices that are previously authenticated to create and/or modify the schedule 400 may request for a task to be added to the schedule 400. The autonomous vehicle may determine whether the requested task conflicts with previously scheduled tasks on the schedule 400, and if there is no conflict, then the requested task can be added onto the schedule 400. In one example, the computing devices that are used to add tasks to the schedule 400 may be associated with a selected group of individuals (e.g., family members, friends, colleagues, neighbors). ¶ 33, 69, 74). 
forwarding the task coordination plan to the device of the third party provider (¶ 23, In one configuration, the individual may request for a one-time task to be performed at a current time by the autonomous vehicle. For example, the individual's mobile device may send a request to the autonomous vehicle to perform the one-time task. The autonomous vehicle may verify that no previously scheduled recurring tasks or one-time tasks conflict with the individual's request. In general, tasks that are scheduled earlier in time may have a higher priority as compared to tasks that are scheduled later in time. The autonomous vehicle may perform the one-time task for the individual if there is no conflict with other tasks on the schedule. ¶ 29, The autonomous vehicle 110 may determine whether the second task that was requested later in time conflicts with the first task that was scheduled earlier in time. In one example, the autonomous vehicle 110 may determine that the second task does not conflict with the first task on the schedule 112. In this example, the autonomous vehicle 110 may add the second task to the schedule 112. In an alternative example, the autonomous vehicle 110 may determine that the second task conflicts with the first task on the schedule 112. In this example, the autonomous vehicle 110 may send a message to the second device 130 with a suggested modified time for the second task that does not conflict with the first task. If the second device 130 sends a message acknowledging the modified time, then the autonomous vehicle 110 may add the second task to the schedule 112 at the modified time. Therefore, the individuals associated with the first device 120 and the second device 130 may both share the autonomous vehicle 110. ¶ 70-71, In one example, the autonomous vehicle 510 may determine that the new task conflicts with a previously scheduled task on the schedule 512. The previously scheduled task may be associated with a second device 530. In general, tasks that are scheduled earlier in time may be assigned a higher priority level than tasks that are scheduled later in time. However, an individual associated with the previously scheduled task may optionally modify the previous task to accommodate the new task. For example, the autonomous vehicle 510 may send a message to the second device 530 requesting that the previously scheduled task be modified to accommodate the new task. An individual associated with the second device 530 may agree to modify the previously scheduled task, or to adhere to an original time for the previously scheduled task and not accommodate the new task. ¶ 52, 53, 74);
receiving the negotiated task coordination plan from the device of the third party provider, wherein the negotiated task coordination plan comprises the task coordination plan with at least one modification (¶ 15-18, In one example, the autonomous vehicle may perform the tasks according to a schedule. The schedule may be created and modified by one or more individuals that are authorized to create and modify the schedule, and then the schedule may be maintained and implemented by the autonomous vehicle. As an example, the individual authorized to create and modify the schedule of the autonomous vehicle may include the owner of the autonomous vehicle or an individual granted permission from the owner to create and/or modify the schedule. The individual may schedule the task using a user interface in the autonomous vehicle, or alternatively, using an application on a computing device (e.g., a tablet computer) that communicates the schedule to the autonomous vehicle. As a non-limiting example, the autonomous vehicle may drive children from home to school at 8 AM, drive parents from home to work at 9 AM, drive the children from school to home at 3 PM and drive the parents from work to home at 6 PM in accordance with the schedule. In this example, the autonomous vehicle may be shared by members of a family to perform everyday tasks. ¶ 22-25, In one example, the autonomous vehicle may automatically perform the tasks on the schedule unless a specific task is cancelled or modified. In particular, the individual may modify the autonomous vehicle's schedule to indicate that the task is to be cancelled or modified. As an example, the autonomous vehicle may be scheduled to pick up the individual at work at 6 PM in accordance with the task. If the individual is sick that day and does not go to work, then the task may be cancelled. In another example, after receiving a request to modify an existing task, the autonomous vehicle may check the schedule to verify that the modification does not conflict with a previously scheduled task. If no conflict occurs, then the autonomous vehicle may perform a modified version of the existing task. IAs a non-limiting example, the individual may request the autonomous vehicle to modify a pickup time from 6 PM to 6:30 PM. If the modification does not conflict with other scheduled tasks, then the autonomous vehicle may pick up the individual at 6:30 PM. In one example, if the task is a recurring task, than the recurring task may be cancelled or modified for a particular day. ¶ 29, 33, 60-62, 66, 70-71); 
and accepting the negotiated task coordination plan on behalf of the user (¶ 24-25, Alternatively, if the autonomous vehicle determines that a conflicting task is to be performed at 3 PM (e.g., picking up the children from school), the autonomous vehicle may suggest that the one-time task be modified to end at 2:45 PM, or alternatively, run from 1:45 PM to 2:45 PM in order to accommodate the conflicting task. The individual may determine whether to accept the suggestion, or request a new one-time task at a modified time. ¶ 61, The individual may inform the autonomous vehicle 350, via the application 342 that is executing on the computing device 310, if the modified suggested task time is acceptable or not acceptable. If the modified suggested task time is not acceptable, then the individual's task may not be added to the schedule 352. If the modified suggested task time is acceptable, then the individual's task may be added to the schedule 352 and the autonomous vehicle 350 may perform the task in accordance with the modified suggested task time. ¶ 27). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform wherein the negotiated task coordination plan comprises the task coordination plan with at least one modification, as taught/suggested by Ramanujam. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to applied uses of transportation task assignments of autonomous vehicles. One of ordinary skill in the art would have recognized that applying the known technique of Ramanujam would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ramanujam to the teachings of Laury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such modification features into similar systems. Further, applying wherein the negotiated task coordination plan comprises the task coordination plan with at least one modification would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the system benefit of the ability to modify the schedule/ task list in view of needs of the users. 

Regarding claim 19, Laury teaches a device comprising: a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising (¶ 14, 15, 45, 127, 132);

detecting a triggering condition for a transport task for transporting an object from a first location to a second location via usage of an autonomous vehicle (Fig. 4a-5b, ¶ 90-93, At block 502, the delivery management system 100 can receive a delivery order. For example, the delivery management system 100 can receive the order detail 406 of FIG. 4A representing a request from the delivery recipient 102 for delivery of the payload 106 to a requested location. The delivery management system 100 can receive the order detail 406 directly from the delivery recipient 102, such as when the delivery management system 100 is directly connected to or integral with an order/purchasing service. Also, the delivery management system 100 can receive the order detail 406 from the merchant user 104 (e.g., a store or a restaurant providing the requested payload 106) when the delivery recipient 102 orders the requested payload 106 and requests delivery thereof. ¶ 95-97, 78-80, 102, abstract);

wherein the triggering condition is detected in accordance with a task template … a machine learning algorithm that is trained to detect that the transport task comprises a periodic task (¶ 55, Based on the order detail 406, the delivery management system 100 can generate a delivery mission 408 (e.g., machine-readable data/instructions) for picking up and/or transporting the requested payload 106 to the corresponding delivery location using one of the autonomous delivery vehicles 120. The delivery management system 100 can use one or more predetermined processes or templates to identify tasks associated with the delivery mission 408. The tasks can include machine-readable data/instructions for picking up (e.g., loading or providing loading access) and/or dropping off (e.g., unloading or providing retrieval access) items, traveling to associated locations (e.g., loading/unloading locations), functions to be performed at the associated locations, etc. The delivery management system 100 can generate the delivery mission 408 as one or more tasks or a sequence of tasks associated with a common item and/or a common location. ¶ 99, In some embodiments, the delivery management system 100 can group a set of the missions (e.g., the assignment set 452) for one vehicle. The delivery management system 100 can use the optimization mechanism 142 (implementing, e.g., a linear or a non-linear optimization algorithm, a machine learning algorithm, etc.) to group the set of missions and generate the assignment set 452. The delivery management system 100 can implement or execute the optimization mechanism 142 according to the optimization timing 144. As such, the delivery management system 100 can group the orders that were received and/or outstanding since the last implementation/execution of the optimization mechanism 142. ¶ 117, The delivery management system 100 can calculate the delivery regions 204 of FIG. 2 based on calculating a size, a location, a shape, corresponding boundaries, or a combination thereof for the delivery regions 204. In some embodiments, the delivery management system 100 can calculate the regions based on linear and/or non-linear optimization mechanisms, one or more search mechanism (e.g., RRTs, A*, D*, etc.), machine learning mechanisms (e.g., DNNs, decision trees, etc.), or a combination thereof. The delivery management system 100 can calculate the regions to each include one or more potential pickup locations. ¶ 120, 90);

establishing a negotiated task coordination plan between a user and a third party provider for performing the transport task (¶ 19, For example, the delivery management system 100 can generate a delivery mission (e.g., a computer task for providing physical access to the requested payload 106 by the delivery recipient 102) based on the order and/or requested delivery for the requested payload 106. The delivery management system 100 can generate the delivery mission for each order, each recipient, each pickup location, or a combination thereof. In some embodiments, the delivery management system can generate the delivery mission for each order, with the delivery mission including tasks for picking up the ordered items from one or more pickup locations and for providing the secured access at the pickup location. ¶ 66, For the maneuver detail 416, the delivery management system 100 can use the access permission, designated locations/coordinates, corresponding maneuver instructions, etc. that correspond to the location of the task. In some embodiments, the maneuver detail 416 can include information (e.g., machine-readable instructions) intended for specifically maneuvering the vehicle at one or more portions (e.g., specific locations, such as specific instances of the resting locations 206, the pickup locations 208, the delivery locations 212, etc.) along the delivery route 216. For example, the maneuver detail 416 can be used for pulling up to a specific loading zone at the corresponding pickup location, for positioning the vehicle at a charging location or a fuel pump at the corresponding resting location, for maneuvering into a specific parking lot or a private driveway, etc. In some embodiments, the maneuver detail 416 can include a user-provided permission to access private property and/or coordinates of the permitted location. Accordingly, the vehicle can use the access information to determine a stop location, such as be considering the permitted location first before searching for other potential stop locations, and autonomously determine and perform maneuvers for stopping at the determined location. ¶ 100, In some embodiments, the delivery management system 100 can generate separate tasks (e.g., a task for picking up the requested payload 106 and a task for delivering the requested payload 106) within each mission. The delivery management system 100 can generate the tasks based on identifying actions (e.g., loading or unloading) associated with locations (e.g., pickup or delivery location) associated with the delivery mission. For example, using predetermined rules or processes, the delivery management system 100 can identify that loading tasks are performed at pickup locations and that unloading tasks are performed at delivery locations. Accordingly, for each mission and/or requested payload 106, the delivery management system 100 can construct a software or machine-readable data structure that corresponds to the loading task and another data structure that corresponds to the unloading task. The delivery management system 100 can link the data structures (e.g., tasks) to other related data, such as locations for the actions/tasks (e.g., the pickup location or the delivery location), parties or entities at or associated with the locations, profile and/or history information corresponding to the parties/entities, etc. Also, the delivery management system 100 can link together multiple data structures or tasks that correspond to the same item, and thus pair the complementary activities of picking up and delivering the requested payload 106. ¶ 92, At block 503, the delivery management system 100 can determine details associated with the delivery order. For example, the delivery management system 100 can determine various aspects of the order detail 406 from the received information. The delivery management system 100 can analyze or search the received information for the delivery/pickup location or an address/coordinates associated with the desired delivery/pickup location, a description or an identification of the requested payload 106, permission to access private property, a requested delivery time, or a combination thereof. By analyzing the information, the delivery management system 100 can identify the delivery recipient 102, the delivery/pickup location, the requested payload 106, etc. from the order detail 406. ¶ 116, 72); 

in response to the detecting the triggering condition for the transport task, wherein the third party provider is a provider of the object (Fig. 4a-5b, ¶ 90-93, At block 502, the delivery management system 100 can receive a delivery order. For example, the delivery management system 100 can receive the order detail 406 of FIG. 4A representing a request from the delivery recipient 102 for delivery of the payload 106 to a requested location. The delivery management system 100 can receive the order detail 406 directly from the delivery recipient 102, such as when the delivery management system 100 is directly connected to or integral with an order/purchasing service. Also, the delivery management system 100 can receive the order detail 406 from the merchant user 104 (e.g., a store or a restaurant providing the requested payload 106) when the delivery recipient 102 orders the requested payload 106 and requests delivery thereof…For example, the order detail 406 can include information regarding loading the requested payload 106 and unloading the requested payload 106. In some embodiments, a requesting party (e.g., an end-user or a merchant user) can request the payload 106 to be picked up from a location associated with the requesting party and dropped off at a location associated with a receiving party (e.g., an end-user or a merchant user). In some embodiments, the requesting party can request the payload 106 to be picked up at a location associated with a providing party (e.g., an end-user or a merchant user) and then dropped off at a location associated with the requesting party. The order detail can include the party names and locations specific to the pickup and the drop off activities. In some embodiments, the delivery management system 100 can identify one or more of the parties based on the requesting user's profile (e.g., merchant or end-user), previous types of requests from the requesting party, a type of category of the requested payload 106 (e.g., a store/merchant-provided item), a party at one of the identified locations, etc. ¶ 95-97, 78-80, 102, abstract);

and executing the negotiated task coordination plan, wherein the executing comprises transmitting a control signal to the autonomous vehicle to travel between the first location and the second location for transporting the subject (Fig. 4a-Fig. 5b, ¶ 102, At decision block 506, the delivery management system 100 can determine whether the selected vehicle is in transit or has any remaining delivery missions. If not, block 507, the delivery management system 100 can generate a delivery trip (e.g., a computer-readable object representing a set of instructions or tasks, such as the vehicle trip detail 410 or the objectives of FIG. 4B) for the selected vehicle to deliver the requested payload 106. The delivery management system 100 can generate the delivery trip based on calculating the delivery route 216 for traveling from the vehicle current location 214 or the last reported location (e.g., the stop location or the adjusted location of FIG. 4B) to the pickup location and/or to the delivery location (e.g., to the next remaining mission or task). In some embodiments, the delivery route 216 can include a route for returning to the associated resting location after delivering the final payload at the last delivery location. The delivery management system 100 can calculate the delivery route 216 according to one or more mechanisms, such as A* algorithm, Dijkstra's algorithm, Floyd-Warshall's algorithm, optimization algorithms, etc. The delivery management system 100 can further generate the delivery trip based on combining the delivery route 216 with instructions for operations/maneuvers (e.g., the loading profile 412, the maneuver detail 416, etc.) at one or more locations in the route. ¶ 36, The delivery management system 100 can operate and control the autonomous delivery vehicles 120 to complete or implement the delivery tasks. For example, the delivery management system 100 can communicate the delivery mission and/or the delivery route 216 to the vehicle selected for the mission. The autonomous vehicle can use a self-operating mechanism (e.g., a mechanism that does not require a human operator or a driver therein) or an assisted operation mechanism (e.g., a mechanism that requires limited assistance from a remote human operator to address certain deficiencies in the self-operating mechanism) to traverse the delivery route 216. In some embodiments, the delivery management system 100 can include the self-operating mechanism or a portion thereof that controls the selected vehicle to traverse the delivery route 216. ¶ 68-74, The delivery management system 100 can communicate the vehicle trip detail 410, the delivery mission 408, and the delivery route 216 to the selected vehicle (e.g., the autonomous delivery vehicle 302). In some embodiments, the delivery management system 100 can further communicate the loading profile 412 to the merchant user 104 and/or the merchant interface mechanism 114, communicate the receiver-access profile 414 to the delivery recipient 102 and/or the user device 112, and communicate the pickup window 418 or a description thereof to the delivery recipient 102 and/or the user device 112. The selected vehicle can traverse the delivery route 216 after loading the requested payload 106. In some embodiments, the vehicle can send status updates to the delivery management system 100, the user device 112, or a combination thereof. For example, the vehicle can send real-time updates of the vehicle current location 214 as it traverses the delivery route 216. In some embodiments, the vehicle and/or the delivery management system 100 can send (e.g., directly from the vehicle, or directly from the delivery management system 100 based on information from the vehicle) a receiver notification 420 to the user device 112 when the vehicle current location 214 is at or within the messaging threshold 218 associated with the corresponding delivery location. The receiver notification 420 can notify the delivery recipient 102 regarding information regarding delivery and/or access of the requested payload 106, such as the vehicle's arrival, estimated time of arrival, current location, access instructions, remaining wait time, or a combination thereof. In some embodiments, the receiver notification 420 can include the receiver-access profile 414 (e.g., access code/key assigned to the delivery recipient 102 for accessing/opening the compartment), representation of the pickup window 418, details/representation of the delivery location, or a combination thereof. ….For example, the order detail 406 can include information regarding loading the requested payload 106 and unloading the requested payload 106. In some embodiments, a requesting party (e.g., an end-user or a merchant user) can request the payload 106 to be picked up from a location associated with the requesting party and dropped off at a location associated with a receiving party (e.g., an end-user or a merchant user). In some embodiments, the requesting party can request the payload 106 to be picked up at a location associated with a providing party (e.g., an end-user or a merchant user) and then dropped off at a location associated with the requesting party. The order detail can include the party names and locations specific to the pickup and the drop off activities. In some embodiments, the delivery management system 100 can identify one or more of the parties based on the requesting user's profile (e.g., merchant or end-user), previous types of requests from the requesting party, a type of category of the requested payload 106 (e.g., a store/merchant-provided item), a party at one of the identified locations, etc.  ¶ 70, 104, 75, 77, 104, 44, 72). 

Laury does not specifically teach wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task. 

However, Isaacs teaches
wherein the triggering condition is detected in accordance with a task template created by the processing system via a machine learning algorithm that is implemented by the processing system and that is trained to detect the task (periodic) (¶ 20, The transportation can be provided using one or more vehicles (or other modes of transportation) capable of concurrently transporting one or more riders. While riders as used herein will often refer to human passengers, it should be understood that a “rider” in various embodiments can also refer to a non-human rider or passenger, as may include an animal or an inanimate object, such as a package for delivery. ¶ 45-47, Further, different riders may prefer to leave at different times from different locations, as well as to get to their destinations within a maximum allowable amount of time, such that the interests of the various riders are at least somewhat competing, against each other and those of the ride provider. It therefore can be desirable in at least some embodiments to balance the relative experience of the various riders with the economics of the rideshare service for specific rides, routes, or other transportation options. While such an approach will likely prevent a ride provider from maximizing profit per ride, there can be some middle ground that enables the service to be profitable while providing (at a minimum) satisfactory service to the various riders or users of the service. Such an approach can improve the rider experience and result in higher ridership levels, which can increase revenue and profit if managed appropriately... In order to determine the routes to provide, as well as the vehicles (or types of vehicles) to use to provide those routes, various factors can be considered as discussed and suggested herein. A function of these factors can then be optimized in order to provide for an improved customer experience, or transport experience for transported objects, while also providing for improved profitability, or at least operational efficiency, with respect to other available routing options. The optimization approaches and route offerings can be updated over time based on other available data, as may relate to more recent ride data, ridership requests, traffic patterns, construction updates, and the like. In some embodiments an artificial intelligence-based approach, as may include machine learning or a trained neural network, for example, can be used to further optimize the function based upon various trends and relationships determined from the data as discussed elsewhere herein. ¶ 43, In the present example, a given user can enter an origination location 512 and a destination location 514, either manually or from a set of suggested locations 516, among other such options, such as by selecting from a map 518 or other interface element. In other embodiments, a source such as a machine learning algorithm (or trained neural network, etc.) or artificial intelligence system can select the appropriate locations based on relevant information, such as historical user activity, current location, and the like. Such a system can be trained using historical ride data, and can learn and improve over time using more recent ride and rider data, among other such options. A backend system, or other provider service, can take this information and attempt to match the request with a specific vehicle having capacity at the appropriate time. As known for such purposes, it can be desirable to select a vehicle that will be near the origination location at that time in order to minimize overhead such as fuel and driver costs. As mentioned, the capacity can include a seat for a human rider or sufficient available volume for a package or object to be transported, among other such measures of capacity. ¶ 48, Routing options with the lowest score may be selected as well in some embodiments, such as where the optimization function may be optimized based on a measure of cost, which may be desirable to be as low as possible, versus a factor such as a measure of benefit, which may be desirable to be as high as possible, among other such options. In other embodiments the option selected may not have the optimal objective score, but has an acceptable objective score while satisfying one or more other ride selection criteria, such as may relate to operational efficiency or minimum rider experience, among others. In one embodiment, an objective function accepts as inputs the rider's convenience, the ability to deliver confirmed trips, the fleet operational efficiency, and the current demand. In some embodiments, there will be weightings of each of these terms that may be learned over time, such as through machine learning. The factors or data making up each of these terms or value can also change or be updated over time. ¶ 34-37, As mentioned, any or all of this information can be utilized with a route determination and/or optimization function, or other such transportation management approach, as discussed and suggested elsewhere herein. In some embodiments customers may also have the ability to provide preference information that can be used to weight these and other factors in the route determination process. As mentioned elsewhere herein, customer preference data can also be learned implicitly by analyzing customer data (current and historical) using machine learning or another such approach. FIGS. 4A and 4B illustrate example approaches to collecting customer preference data that can be utilized in accordance with various embodiments. In the example interface 400 of FIG. 4A, a customer can input the minimum acceptable ratings for various aspects of the transportation service that will be acceptable to the user. These can then be used to determine or select from among various routing options for subsequent routing requests for that customer. ¶ 16, 65, 72, user preferences are received to create a template for that user (something that establishes or serves as a pattern)). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task, as taught/suggested by Isaacs. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to applied uses of machine learning within tasks and services. One of ordinary skill in the art would have recognized that applying the known technique of Isaacs would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Isaacs to the teachings of Laury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems. Further, applying wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user to use a previously created template to detect conditions related to the transportation. 

Laury does not specifically teach and that is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task. 

However, Fox teaches wherein the machine learning algorithm is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task (abstract, A method for automatically optimizing a travel itinerary and automatically implementing for the travel itinerary, using a machine learning model executed on a server, the method includes: obtaining a first set of data; generating a first database from the first set of data; determining, using the machine learning model, one or more travel options that are specific to a planned travel by analyzing the first set of data, wherein the machine learning model is generated by generating a second database with a first set of data associated with travellers, generating a third database with a travel itinerary of the travellers, processing an expert input on the travel itinerary of the travellers, and providing (a) the first set of data associated with the travellers, (b) the travel itinerary of the travellers, and (c) the expert input on the travel itinerary of the travellers, to a machine learning algorithm as training data; obtaining an itinerary plan request from a user; generating, using the machine learning model, a travel itinerary for the itinerary plan request for the user by analyzing the one or more travel options, and automatically implementing the travel itinerary by making arrangements for at least one of aircraft, hotel or ground transportation based on the one or more travel options. ¶ 73-77, According to yet another embodiment, the method comprises providing a primary scheduling interface to enable the user to schedule a call for one or more time slots; providing on demand modifications to the travel itinerary while the user is on the call to schedule the meetings using the machine learning algorithm; suggesting an alternate time slot to enable the user to schedule a meeting if a time slot as provided by the travel itinerary is unavailable, using the machine learning algorithm; and modifying the travel itinerary with the alternate time slot when the user approves that alternate time slot. ¶ 111-114, According to another embodiment, the system further comprises a scheduling module that is configured to provide a primary scheduling interface to enable the user to schedule a call for one or more time slots; provide on demand modifications to the travel itinerary while the user is on the call to schedule the meetings using the machine learning algorithm; and suggest an alternate time slot to enable the user to schedule a meeting if a time slot as provided by the travel itinerary is unavailable, using the machine learning algorithm, wherein itinerary modification module modifies the travel itinerary with the alternate time slot when the user approves that alternate time slot. ¶ 96, Since scheduling of tasks is performed on the basis of the machine learning and since a machine learning model is changed according to a preference of the user and an environment. ¶ 79-85). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform and wherein the machine learning algorithm is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task, as taught/suggested by Fox. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to applied uses of machine learning within transportation task assignments. One of ordinary skill in the art would have recognized that applying the known technique of Fox would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Fox to the teachings of Laury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such triggering features into similar systems. Further, applying wherein the machine learning algorithm is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the system benefit of the ability to train based on triggered events. 

Laury does not specifically teach wherein the negotiated task coordination plan comprises the task coordination plan with at least one modification. 

However, Ramanujam teaches 
in response to the detecting the condition for the transport task, wherein the third party provider is a provider of the object, wherein the establishing the negotiated task coordination plan comprises (¶ 39, Such APIs may also allow third parties to interface with the module and make requests and receive output from the modules. Third parties may either access the modules using authentication credentials that provide on-going access to the module or the third party access may be based on a per transaction access where the third party pays for specific transactions that are provided and consumed. ¶ 15, In one example, the autonomous vehicle may perform the tasks according to a schedule. The schedule may be created and modified by one or more individuals that are authorized to create and modify the schedule, and then the schedule may be maintained and implemented by the autonomous vehicle. As an example, the individual authorized to create and modify the schedule of the autonomous vehicle may include the owner of the autonomous vehicle or an individual granted permission from the owner to create and/or modify the schedule. The individual may schedule the task using a user interface in the autonomous vehicle, or alternatively, using an application on a computing device (e.g., a tablet computer) that communicates the schedule to the autonomous vehicle. As a non-limiting example, the autonomous vehicle may drive children from home to school at 8 AM, drive parents from home to work at 9 AM, drive the children from school to home at 3 PM and drive the parents from work to home at 6 PM in accordance with the schedule. In this example, the autonomous vehicle may be shared by members of a family to perform everyday tasks. ¶ 33, The data stored in the data store 220 may include user information 224. The user information 224 may identify a selected group of users or individuals that are authorized to share the autonomous vehicle 205. In other words, the user information 224 may identify the selected group of users that are authorized to create or modify the schedule 222 of the autonomous vehicle 205. In one example, the user information 224 may include an identifier, such as a device identifier or an Internet Protocol (IP) address, for each client 280 that is used by the group of authorized users. Therefore, devices that attempt to schedule tasks with the autonomous vehicle 205 that are not defined in the user information 224 may be barred from accessing the autonomous vehicle's schedule 222. ¶ 66, 69, 74); 
generating a task coordination plan on behalf of a user (¶ 15-18, In one example, the autonomous vehicle may perform the tasks according to a schedule. The schedule may be created and modified by one or more individuals that are authorized to create and modify the schedule, and then the schedule may be maintained and implemented by the autonomous vehicle. As an example, the individual authorized to create and modify the schedule of the autonomous vehicle may include the owner of the autonomous vehicle or an individual granted permission from the owner to create and/or modify the schedule. The individual may schedule the task using a user interface in the autonomous vehicle, or alternatively, using an application on a computing device (e.g., a tablet computer) that communicates the schedule to the autonomous vehicle. As a non-limiting example, the autonomous vehicle may drive children from home to school at 8 AM, drive parents from home to work at 9 AM, drive the children from school to home at 3 PM and drive the parents from work to home at 6 PM in accordance with the schedule. In this example, the autonomous vehicle may be shared by members of a family to perform everyday tasks. ¶ 66, In one example, the tasks may be added to the schedule 400 by individuals that are authorized to create and/or modify the schedule 400. For example, computing devices that are previously authenticated to create and/or modify the schedule 400 may request for a task to be added to the schedule 400. The autonomous vehicle may determine whether the requested task conflicts with previously scheduled tasks on the schedule 400, and if there is no conflict, then the requested task can be added onto the schedule 400. In one example, the computing devices that are used to add tasks to the schedule 400 may be associated with a selected group of individuals (e.g., family members, friends, colleagues, neighbors). ¶ 33, 69, 74). 
forwarding the task coordination plan to the device of the third party provider (¶ 23, In one configuration, the individual may request for a one-time task to be performed at a current time by the autonomous vehicle. For example, the individual's mobile device may send a request to the autonomous vehicle to perform the one-time task. The autonomous vehicle may verify that no previously scheduled recurring tasks or one-time tasks conflict with the individual's request. In general, tasks that are scheduled earlier in time may have a higher priority as compared to tasks that are scheduled later in time. The autonomous vehicle may perform the one-time task for the individual if there is no conflict with other tasks on the schedule. ¶ 29, The autonomous vehicle 110 may determine whether the second task that was requested later in time conflicts with the first task that was scheduled earlier in time. In one example, the autonomous vehicle 110 may determine that the second task does not conflict with the first task on the schedule 112. In this example, the autonomous vehicle 110 may add the second task to the schedule 112. In an alternative example, the autonomous vehicle 110 may determine that the second task conflicts with the first task on the schedule 112. In this example, the autonomous vehicle 110 may send a message to the second device 130 with a suggested modified time for the second task that does not conflict with the first task. If the second device 130 sends a message acknowledging the modified time, then the autonomous vehicle 110 may add the second task to the schedule 112 at the modified time. Therefore, the individuals associated with the first device 120 and the second device 130 may both share the autonomous vehicle 110. ¶ 70-71, In one example, the autonomous vehicle 510 may determine that the new task conflicts with a previously scheduled task on the schedule 512. The previously scheduled task may be associated with a second device 530. In general, tasks that are scheduled earlier in time may be assigned a higher priority level than tasks that are scheduled later in time. However, an individual associated with the previously scheduled task may optionally modify the previous task to accommodate the new task. For example, the autonomous vehicle 510 may send a message to the second device 530 requesting that the previously scheduled task be modified to accommodate the new task. An individual associated with the second device 530 may agree to modify the previously scheduled task, or to adhere to an original time for the previously scheduled task and not accommodate the new task. ¶ 52, 53, 74);
receiving the negotiated task coordination plan from the device of the third party provider, wherein the negotiated task coordination plan comprises the task coordination plan with at least one modification (¶ 15-18, In one example, the autonomous vehicle may perform the tasks according to a schedule. The schedule may be created and modified by one or more individuals that are authorized to create and modify the schedule, and then the schedule may be maintained and implemented by the autonomous vehicle. As an example, the individual authorized to create and modify the schedule of the autonomous vehicle may include the owner of the autonomous vehicle or an individual granted permission from the owner to create and/or modify the schedule. The individual may schedule the task using a user interface in the autonomous vehicle, or alternatively, using an application on a computing device (e.g., a tablet computer) that communicates the schedule to the autonomous vehicle. As a non-limiting example, the autonomous vehicle may drive children from home to school at 8 AM, drive parents from home to work at 9 AM, drive the children from school to home at 3 PM and drive the parents from work to home at 6 PM in accordance with the schedule. In this example, the autonomous vehicle may be shared by members of a family to perform everyday tasks. ¶ 22-25, In one example, the autonomous vehicle may automatically perform the tasks on the schedule unless a specific task is cancelled or modified. In particular, the individual may modify the autonomous vehicle's schedule to indicate that the task is to be cancelled or modified. As an example, the autonomous vehicle may be scheduled to pick up the individual at work at 6 PM in accordance with the task. If the individual is sick that day and does not go to work, then the task may be cancelled. In another example, after receiving a request to modify an existing task, the autonomous vehicle may check the schedule to verify that the modification does not conflict with a previously scheduled task. If no conflict occurs, then the autonomous vehicle may perform a modified version of the existing task. IAs a non-limiting example, the individual may request the autonomous vehicle to modify a pickup time from 6 PM to 6:30 PM. If the modification does not conflict with other scheduled tasks, then the autonomous vehicle may pick up the individual at 6:30 PM. In one example, if the task is a recurring task, than the recurring task may be cancelled or modified for a particular day. ¶ 29, 33, 60-62, 66, 70-71); 
and accepting the negotiated task coordination plan on behalf of the user (¶ 24-25, Alternatively, if the autonomous vehicle determines that a conflicting task is to be performed at 3 PM (e.g., picking up the children from school), the autonomous vehicle may suggest that the one-time task be modified to end at 2:45 PM, or alternatively, run from 1:45 PM to 2:45 PM in order to accommodate the conflicting task. The individual may determine whether to accept the suggestion, or request a new one-time task at a modified time. ¶ 61, The individual may inform the autonomous vehicle 350, via the application 342 that is executing on the computing device 310, if the modified suggested task time is acceptable or not acceptable. If the modified suggested task time is not acceptable, then the individual's task may not be added to the schedule 352. If the modified suggested task time is acceptable, then the individual's task may be added to the schedule 352 and the autonomous vehicle 350 may perform the task in accordance with the modified suggested task time. ¶ 27). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform wherein the negotiated task coordination plan comprises the task coordination plan with at least one modification, as taught/suggested by Ramanujam. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to applied uses of transportation task assignments of autonomous vehicles. One of ordinary skill in the art would have recognized that applying the known technique of Ramanujam would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ramanujam to the teachings of Laury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such modification features into similar systems. Further, applying wherein the negotiated task coordination plan comprises the task coordination plan with at least one modification would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the system benefit of the ability to modify the schedule/ task list in view of needs of the users. 

Other prior art references to be considered include Cardoso de Moura et al. (US 20180109399 A1) which discloses automatically optimize scheduling plans, and may increase/decrease the number of vehicles (e.g., buses, trains, vans, autonomous vehicles, etc.) per line/route, or adapt the routes/lines that vehicles travel (e.g., adjust the paths of routes/lines, add or delete stops along the routes/lines, change the type/capacity of vehicles (e.g., buses, autonomous vehicles) used for serving a route/line) based upon the number of passengers that are traveling in specific vehicles (e.g., bus, train, van, autonomous vehicle, etc.) or waiting in a station, etc., and may also activate other (e.g., additional) wireless network interfaces in the vehicles, to enable Internet access when the vehicle (e.g., bus, train, van, autonomous vehicle, etc.) is full of people. Mattingly et al. (US 20190025817 A1) which discloses organizing autonomous product delivery vehicles and Wilkinson et al. (US 20180150798 A1) which discloses processing shipments and/or cross-docking at a physical retail store by creating a routing plan for the bundles, containers, or pallets of items from an incoming shipment such that products may be sent to the store floor, another delivery vehicle, a packing area, an unpacking area, or directly to a customer, such as, for example, by being mailed to a customer or set aside at the retail facility for customer pick-up. Chase et al. (US 20180322775 A1) teaches remotely monitoring and controlling a fleet of autonomous vehicles in a transportation network. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683